Case 1:17-cr-00010-SPW Document 99 Filed 07/02/20 Page 1 of 3

FILED

JUL - 2 2020
IN THE UNITED STATES DISTRICT COURT Clerk, US District Court
FOR THE DISTRICT OF MONTANA District OF Montana
BILLINGS DIVISION

 

UNITED STATES OF AMERICA,

Plaintiff,
vs.
GREGORY REX WILSON,
Defendant.

 

CR 17-10-BLG-SPW

ORDER RE DEFENDANT’S
MOTION IN LIMINE TO
EXCLUDE EVIDENCE OF PRIOR
CRIMES, WRONGS, OR OTHER
ACTS

 

Before the Court is Defendant Gregory Rex Wilson’s motion in limine (Doc.

74), filed May 8, 2020, to exclude evidence of prior crimes, wrongs, or other acts

from admittance at trial. The Government identified three prior convictions in its

response brief, filed May 22, 2020, it intends to admit as impeachment evidence

under Fed. R. Evid. 609. Wilson, in his June 22, 2020 reply brief, argues the evidence

should be barred from trial because the Government failed to provide adequate

notice and cannot demonstrate that the impeachment value of the convictions

outweighs their prejudicial effect.
Case 1:17-cr-00010-SPW Document 99 Filed 07/02/20 Page 2 of 3

Fed. R. Evid. 609 allows the prosecution to admit evidence of prior
convictions in order to impeach the truthfulness of a witness. If the conviction is less
than 10 years old, the impeaching party must demonstrate either that the conviction
is a felony and its probative value outweighs its prejudicial effect, or that the crime
is not a felony but involved some element of dishonesty. Fed. R. Evid. 609(a). If the
conviction or date of release from confinement is over 10 years old, the evidence
cannot be admitted unless the prosecution provides reasonable written notice of its
intent to admit the convictions and the probative value of the evidence substantially
outweighs its prejudicial effect as demonstrated by specific facts or circumstances.
Fed. R. Evid. 609(b).

To find that a prior conviction’s probative value outweighs its prejudicial
effect, a court must balance several factors including: (1) the impeachment value of
the prior crime; (2) the point in time of conviction and the defendant’s subsequent
history; (3) the similarity between the past crime and the charged crime; (4) the
importance of the defendant’s testimony; and (5) the centrality of the defendant’s
credibility. United States v. Alexander, 48 F.3d 1477, 1488 (9th Cir. 1995). This
balancing test necessarily involves a heavy analysis of the role and substance of the
defendant’s intended testimony. Thus, in order to rule on any motion involving Fed.

R. Evid. 609, the court must have some indication in the record of what that
Case 1:17-cr-00010-SPW Document 99 Filed 07/02/20 Page 3 of 3

testimony might entail. To rule on such a motion in Jimine without that knowledge
would render the finding premature. United States v. Browne, 829 F.2d 760, 762 (9th
Cir. 1987).

Here, the record is devoid of indication on what Wilson might testify to or
even if he intends to testify on his behalf. The Court cannot adequately balance the
impeachment value of the prior convictions against the prejudicial effect of the
evidence without this information. For that reason, the Court will reserve its ruling
on this motion until trial and await the prosecution’s motion prior to their cross-

examination of Wilson, if cross-examination is necessary.

IT IS HEREBY ORDERED that the Court RESERVES ruling on the merits
of Wilson’s motion in limine regarding evidence of prior crimes, wrongs, or other

acts (Doc. 74) in anticipation of the Government’s motion.
The Clerk of Court shall notify the parties of this Order.

ish
DATED this _/~__ day of July, 2020.

SUSAN P. WATTERS
United States District Judge

3
